EXHIBIT 10.1

FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is made and entered into as of this 1st day of July 2013, by and
between Mattersight Corporation, a Delaware Corporation (“Mattersight”) and
David R. Gustafson, a resident of the State of Illinois (the “Employee”).

A. Mattersight and Employee are parties to that certain Executive Employment
Agreement, dated as of May 23, 2012 (the “Agreement”), setting forth the terms
and conditions of Employee’s employment with Mattersight.

B. The parties desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. All capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.

2. The first sentence of Section 1, Duties, is hereby deleted in its entirety
and replaced with the following:

“The Company shall employ Employee as its Executive Vice President of Products
and Marketing, reporting directly to the Company’s President and Chief Executive
Officer, and Employee accepts such employment upon the terms and conditions
herein.”

3. The first sentence of Section 3, Salary, is hereby deleted in its entirety
and replaced with the following:

“For services rendered hereunder, the Company shall pay Employee a base salary
at the per annum rate of $275,000, less standard payroll deductions and
withholdings, and payable in accordance with the Company’s regular payroll
schedule.”

4. The second sentence of Section 4, Bonus, is hereby deleted in its entirety
and replaced with the following:

“Subject to and in accordance with the terms and conditions of such plan and
this paragraph, upon achievement of all bonus-related goals and objectives set
by the Board of Directors and/or the Chief Executive Officer for the Company and
for Employee (the “Bonus Objectives”), Employee shall receive a cash bonus equal
to or greater than $275,000 (“Target Bonus”), less standard payroll deductions
and withholding as are applicable to similarly situated employees.”

5. The Agreement shall remain unmodified other than as expressly set forth
herein and, as so modified, shall remain in full force and effect.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the duly authorized officer of Mattersight have
executed this Amendment as of the date set forth above.

 

Mattersight Corporation (“Company”)       David R. Gustafson (“Employee”) By:  
/s/ Mark Iserloth       /s/ David R. Gustafson Title:   Vice President and Chief
Financial Officer      